                   Case 1:19-cv-01049-SAB Document 27 Filed 10/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       NICOLE JONES,                                               Case No. 1:19-cv-01049-SAB

12                        Plaintiff,                                 ORDER REQUIRING COMMISSIONER OF
                                                                     SOCIAL SECURITY TO FILE A COPY OF
13               v.                                                  THE ADMINISTRATIVE RECORD THAT
                                                                     COMPLIES WITH THE SCHEDULING
14       COMMISSIONER OF SOCIAL SECURITY,                            ORDER

15                        Defendant.                                 FIFTEEN DAY DEADLINE

16

17              Nicole Jones (“Plaintiff”) filed this action seeking judicial review of a final decision of

18 the Commissioner of Social Security (“Commissioner” or “Defendant”) denying an application

19 for disability benefits pursuant to the Social Security Act. On December 6, 2019, the scheduling
20 order was filed in this action. (ECF No. 13.) Pursuant to the scheduling order, the Defendant

21 was to file the administrative record within one hundred and twenty days of service of the

22 complaint. (Id. at 2.) Further, the scheduling order provided, “The administrative record shall

23 only be filed electronically and, to the extent practicable, provided in Optical Character

24 Recognition (“OCR”) format.”) (Id. (emphasis in original).) The administrative record was
                                                                                                   1
25 filed in this action on April 10, 2020, but the Court notes that it is not filed in OCR format.

26
     1
         The Court has recently noticed in several other cases that the records were not filed in OCR format, but the cases
27 have been or will addressed without requiring the defendant to file the administrative record in OCR format. See
     Ramirez v. Commissioner of Social Security, No. 1:19-cv-01323-SAB (ECF No. 10); and Gonzalez v.
28 Commissioner of Social Security, No. 1:19-cv-01128-SAB (ECF No. 10).


                                                                 1
              Case 1:19-cv-01049-SAB Document 27 Filed 10/02/20 Page 2 of 2


 1 (ECF No. 11.)

 2 The Court shall require the Commissioner to file a copy of the administrative record in OCR

 3 format in this action and to verify that the transcript in all Social Security actions pending before

 4 the undersigned have been filed in OCR format.

 5          Accordingly, IT IS HEREBY ORDERED that within fifteen (15) days from the date of

 6 service of this order, the Commissioner shall file a copy of the administrative record in OCR

 7 format in this action.

 8
     IT IS SO ORDERED.
 9

10 Dated:      October 2, 2020
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
